Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    787
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    860
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    186
    565
    media_image3.png
    Greyscale

The case is a continuation-in-part of 15/364,316, now U.S. Patent 10,429,734.  This application adds a new compound of Formula (III) to the composition. 
None of the prior art references of record disclose the claimed composition comprising the polymer with first and second repeating units, a photoacid generator and a base selected form the Markush group above from Formula (III), (IV) and (V).  Formula (III) is to a 2-imdazol-1-yl-1-phenylethanone, Formula (IV) is a generic alkylene glycol derivative having an amine end groups and Formula (V) is an amine-terminated polyisopropylacrylamide.
The claims also recite a process for forming a cured product applying the composition of claim 1 on a substrate, a cured product and an optoelectronic or microelectronic device comprising the cured product of claim 20, 
Accordingly, claims 1-20 are seen allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 30, 2021